Citation Nr: 1231869	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 2007 to May 2008 with six months of prior active duty service.  She also served over thirteen years in the United States Naval Reserve.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 RO rating decision of the Department of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied a claim for service connection for bilateral hearing loss.  

Although the December 2008 statement of the case (SOC) addressed initial increased ratings for pansinusitis and allergic rhinitis, the Veteran stated in her December 2008 appeal she was only appealing the claim for service connection for bilateral hearing loss.  The claims for initial increased ratings for pansinusitis and allergic rhinitis are not on appeal.  Also, in November 2008, a claim for service connection for lumbar strain was denied in an RO rating decision.  In December 2008, the Veteran filed a notice of disagreement regarding this decision.  Before a SOC was issued, the RO granted the claim for service connection for mechanical lumbar strain in March 2009.  This was a full grant of the benefit on appeal.  No notice of disagreement has followed this decision.  The Board finds this issue is not currently on appeal.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran currently has a bilateral hearing loss disability for VA purposes that had its onset in or is otherwise related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of information and evidence necessary to substantiate her claims for service connection.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of her claims and the duty to notify has been met.  

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All available service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured.  Although the RO stated that an enlistment examination was missing in 2008, in September 2008 the Veteran told VA (see report of contact) she would send the rest of her service treatment records.  The Board finds these records were received and are available in the file.  These records do not change or alter the determination made by the VA examiner July 2008 because the audiogram that was on the enlistment examination in June 2007 was available at the time of the July 2008 VA examination.  The Board finds the July 2008 VA examination report to be fully adequate and articulate on the issue at hand.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In addition to the above, service connection for sensorineural hearing loss (an organic disease of the nervous system) may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  
Service connection for impaired hearing is subject to 38 C.F.R. § 3.385 (2011), which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).  

Due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which a veteran served, a veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1) (West 2002 and Supp. 2011).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board finds that service connection for bilateral hearing loss is not warranted because hearing is clinically normal in the right ear.  While there is current hearing loss in the left ear, a disability for VA purposes is not found because the notch is at 6000 Hertz.  38 C.F.R. § 3.385.  

The Veteran claimed in May 2008 that she had bilateral hearing loss which began in March 2008.  Her DD 214 shows military occupational specialties of engineering bulk fuel systems technician and detainee operations.  In June 2008, she said she worked next to the flight line and motors for electricity were running constantly all over the base.  She said she had trouble hearing.  

The Board finds the Veteran competent to state that she noticed a decrease in her own hearing.  Her difficulty hearing is within her personal knowledge, and her statements to this effect are credible.  See Barr, 21 Vet. App. 303; Layno, 6 Vet. App. 465; 38 C.F.R. § 3.159(a)(2).  However, determining acuity for VA purposes under § 3.385 requires expertise via specialized education, training or experience.  As a result, the Veteran is not competent to state that she had a bilateral hearing loss for VA compensation purposes in service or when it had its onset.  

The evidence shows records for the Veteran's hearing acuity going back to 1993.  She mostly had normal hearing; normal ears; and no ear, nose or throat complaints from 1993 prior to active duty in June 2007.  (See, for example, August 1993 and July 2003 reports of medical examination (RME) audiograms.)  

The June 2007 audiogram shows the following measurements.  


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
5
10
10
LEFT
5
0
-10
10
15

A July 2007 service record shows she was issued hearing protection.  A service treatment record from this month noted no hearing loss and she was cleared from a hearing conservation program.  

In March 2008, a service treatment record shows she reported an earache and had an upper respiratory infection.  Ears were examined, but were found to be normal.  

In April 2008, hearing acuity was again tested.  Results are as follows.  


HERTZ

500
1000
2000
3000
4000
RIGHT
60
45
40
40
55
LEFT
40
45
45
35
40

An April 2008 report of medical assessment shows the Veteran was uncertain about filing a claim for bilateral hearing loss.  She did complain of hearing loss to VA primary care in May 2008.  

In July 2008, the Veteran was given a VA audiology examination.  Service treatment records were reviewed.  Her chief complaint was bilateral hearing loss; she had trouble hearing in groups.  

She gave a history of being in the Reserves for fifteen years.  She was sent to Kuwait from June 2007 to May 2008.  A physical in July 2007 showed normal hearing from 500 to 6000 Hertz bilaterally.  The examiner noted the physical dated April 2008 showed from 500 to 6000 Hertz a moderate hearing loss in the left ear and a moderately-severe to moderate hearing loss in the right ear.  

The Veteran said she first worked in supply, loading and unloading planes.  Then she switched to fuels and had to qualify with weapons training.  In Kuwait, she was a prison guard and reported constant noise exposure from helicopter engines.  She worked for the United States Postal Service in her civilian career, sorting mail.  She denied noise exposure outside service.  It was noted that she no family history of hearing loss and history of ear disease or trauma.  She developed an upper respiratory infection in March which persisted until shortly after her separation in May.  


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
20
20
20
LEFT
10
10
10
15
20

The speech recognition score for the right ear was 94 percent and for the left ear was 96 percent.  The examiner stated that from 500 to 4000 Hertz hearing was normal bilaterally.  She did have a moderate sensorineural hearing loss at 6000 Hertz (not applicable under § 3.385).  

The examiner noted the Veteran had normal hearing bilaterally, prior to deployment.  There was a threshold shift in the left ear that was likely due to acoustic trauma in service.  The examiner relied on clinical experience and expertise as a licensed audiologist in coming to this determination.  

The Board finds that while the Veteran did show hearing loss for VA purposes in April 2008, she was also suffering from an upper respiratory infection at that time, as noted by the VA examiner.  The July 2008 VA examination report did not show hearing loss for VA purposes in either ear.  The auditory threshold in the frequencies of 500, 1000, 2000, 3000, 4000 Hertz was not 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not 26 decibels or greater; and Maryland CNC Test speech recognition scores were not less than 94 percent.  38 C.F.R. § 3.385.  The Board finds there is no existence of a current disability.  See Brammer, 3 Vet. App. at 225 (1992).  Furthermore, the Veteran did not exhibit a hearing loss at any time since her service discharge.  

Because there is no disability for VA purposes, the presumption also does not apply.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Board has considered the Veteran's circumstances of service under 38 U.S.C.A. § 1154(a)(1), but finds that a clear preponderance of the evidence is against a finding that chronic hearing loss had its onset during active duty service or is otherwise related to active duty.  The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


